     Case 1:16-cr-10343-ADB Document 1073 Filed 12/18/19 Page 1 of 30



                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA

           v.                                                Criminal Action No.
                                                             16-cr-10343-ADB
MICHAEL BABICH

                    Defendant



                     SENTENCING MEMORANDUM ON
                       BEHALF OF MICHAEL BABICH

                        LEAVE TO FILE GRANTED ON 12/18/19




     KING & SPALDING LLP                                     HOGAN LOVELLS
     Joseph Sedwick Sollers III                              William H. Kettlewell
     Mark A. Jensen                                          125 High Street
     Daniel C. Sale                                          Suite 2010
     1700 Pennsylvania Ave., NW                              Boston, MA 02110
     Washington, D.C. 20006                                  +1 617 371 1005
     +1 202 737 0500



                        Attorneys for Defendant Michael Babich




December 18, 2019
        Case 1:16-cr-10343-ADB Document 1073 Filed 12/18/19 Page 2 of 30



                                PRELIMINARY STATEMENT

       Mike Babich is a good person, defined as much by his devotion to his two small children and

family as he is by the mistakes he made in this case as a young, first-time pharmaceutical executive.

The truth of this matter is that Mike Babich was out of his depth at Insys Therapeutics, positioned as

a CEO in name only at one of Dr. John Kapoor’s businesses because he was inexperienced and would

follow his directives. And follow he did, and he makes no excuses for his lapse in judgment in doing

so. Mike Babich is contrite, he has accepted responsibility for his actions, confronted his mistakes

directly through his significant cooperation with the government and his lengthy trial testimony, and

is suffering the consequences every day with a ruined reputation and knowing he let down too many.

       But the conduct at issue in this case represents an aberration in the life of a person whose

“personal history and characteristics” emphasize the type of individualized assessment required under

the Supreme Court’s sentencing jurisprudence; and these unique characteristics cannot be reduced to

rote mathematical computations under the Sentencing Guidelines. Mike Babich’s life otherwise has

been defined by good behavior, compassion, and dedication to helping others.

       We have reviewed the Initial Presentence Report and provided comments to the Probation

Department. We have not yet reviewed the Final PSR but understand from the Probation Office that

it should be available approximately one week prior to Mike’s sentencing on January 9, 2020. The

Probation Office has also advised that many of the issues raised in our comments will be deferred to

the Court. Accordingly, our comments and objections to the Initial PSR are likely to remain at issue

and are repeated, in part, and preserved below in this submission.

       The Initial PSR contains a presumptive Guidelines range of 97–121 months.                  The

government’s objections to the Initial PSR contain a presumptive Guidelines range of 121–151

months. We anticipate that the government will submit a motion outlining Mike’s substantial

assistance and cooperation in this, and other cases, under Section 5K1.1 of the Guidelines, and



                                            Page 2 of 30
        Case 1:16-cr-10343-ADB Document 1073 Filed 12/18/19 Page 3 of 30



recommending a sentence significantly below the presumptive range.                Mike’s cooperation was

extensive and crucial to the government’s case, but we respectfully submit that the Court should

consider much more than the government’s motion in sentencing Mike to a below-Guidelines

sentence. For the reasons discussed below, a just sentence in this case is home confinement coupled

with a term of probation and extensive community service. Such a sentence is supported by the facts

of this case, the law, and the factors enumerated in 18 U.S.C. § 3553(a).

        From Booker through Gall and its progeny, the Supreme Court has made clear that sentencing

courts must make an “individualized assessment” based on all the Section 3553(a) factors. Gall v.

United States, 522 U.S. 38, 50 (2007). As § 3553(a) states, the sentencing court must “impose a sentence

sufficient, but not greater than necessary, to comply with the purposes” of sentencing described in §

3553(a). 18 U.S.C. § 3553(a); Pepper v. United States, 131 S. Ct. 1229, 1242 (2011). That calibrated

approach means the least restrictive sentence here.

        In this case, we respectfully submit that a variance from the sentence suggested by the

Guidelines is warranted for Mike for four main reasons.

        1.      Mike accepted responsibility for his actions and provided extraordinary cooperation

in this prosecution in a way that mattered. As the Court is aware, this case would have been very

different had Mike not testified over six days. Both sides at trial referred to Mike’s testimony as critical.

Both sides cited his testimony favorably and unfavorably when it advanced their arguments, a clear

indication that he testified to the best of his abilities regardless of the personal consequences for

himself. The Court itself cited Mike’s testimony at least 35 separate times in its opinion upholding the

convictions of the Trial Defendants, including to connect certain defendants to key aspects of the

offense and to describe details of events that only Mike’s unique testimony provided given the Trial

Defendants’ decisions not to testify. Put simply, without Mike’s testimony in this case, it is not at all

clear that the government would have been able to prevail at all or to the extent it did in this



                                               Page 3 of 30
Case 1:16-cr-10343-ADB Document 1073 Filed 12/18/19 Page 4 of 30
        Case 1:16-cr-10343-ADB Document 1073 Filed 12/18/19 Page 5 of 30



controlled substance.1 Again, we do not intend to diminish Mike’s culpability—he made significant

and regrettable mistakes—but hope to explain Mike’s mental state, the pressures he was under at the

time, and his relative naïveté. Almost overnight Mike found himself an executive in a publicly traded

company. He wanted to make his family proud and did not want to let down the people who relied

on him. He was in his mid-thirties and had the weight of an overbearing, verbally hostile, micro-

managing executive chairman, along with the demands of trying to learn and run a public company,

all on his shoulders. Due in part to these pressures, he did not make the responsible decision to stop

inappropriate conduct when he should have.

        4.      The driving factor behind the Guidelines-recommended sentencing range in this case

is a deeply flawed calculation of the purported monetary loss involved, resulting in the PSR-calculated

20-level increase in the Base Offense Level under Section 2B1.1(b)(1)(I) (the “Fraud Guideline”). As

described below, the Probation Office’s calculations are legally and factually deficient, and significantly

overstate the amount of loss involved. While correctly recognizing that the loss amount should be

based on the number of medically unnecessary prescriptions written, the loss methodology used in

the PSR and by the government does not result in a sound and supportable actual-loss amount.

        Focusing myopically on the Guidelines loss table distracts from the imperative of imposing a

sentence that is “sufficient, but not greater than necessary” to comply with the purposes of sentencing




1
  We also observe that following Insys’s receipt of the December 2013 subpoena in this action, Insys
hired one of the most sophisticated and experienced outside law firms in the world, Skadden Arps, to
help evaluate relevant issues and counsel the company on its compliance program. Mike had no role
in deciding whether Insys, the Department of Justice, or the Trial Defendants would seek to waive
the attorney-client privilege and reveal the nature and extent of Skadden’s multi-year engagement
during the very period of the charged conspiracy, which endured for at least two years during
Skadden’s retention through the end of 2015 when Dr. Kapoor fired Mike. Suffice it to say, however,
that Dr. Kapoor, legal counselors, medical and regulatory experts, Board of Directors members and
others at Insys in 2014-15 were substantially involved in deciding the affairs of the Company.


                                              Page 5 of 30
Case 1:16-cr-10343-ADB Document 1073 Filed 12/18/19 Page 6 of 30
        Case 1:16-cr-10343-ADB Document 1073 Filed 12/18/19 Page 7 of 30



letters on his behalf for this sentencing will only put a further strain on his relationships. He does not

want to burden his family, friends, or even the Court, with pleas for leniency. The letters that have

been submitted with this Memorandum uniformly describe Mike—despite his mistakes—as

consistently seeking to better the lives of those around him, as uplifting and motivating numerous

family and friends, and as a devoted husband and father. Mike puts his family above all else and acts

as the glue that holds his family together.

            a. Mike Babich’s Early Life

        Mike was born and raised on the south side of Chicago, Illinois, by his parents, Carol and

Lawrence. Growing up in a blue-collar household and neighborhood, Mike recalls the sacrifices that

his parents and extended family made to send him to a Catholic school. He and his sister were the

first members of his family to attend college and attain degrees.

        Mike’s family was hard-working, religious and connected to each other.             Both sets of

grandparents lived next door, and Mike set a good example for his younger cousins and family

members, whether volunteering at church as a kid, going to college, working hard at his job, and

staying committed to family. As his cousin Donald Busse writes:

        Coming from humble beginnings on the South Side of Chicago, Mikey was raised
        understanding the importance of family and faith, and what it means to put in a hard
        day’s work. Having supportive parents, and family in general, was the foundation that
        allowed him to be the first member of our family to complete a four year degree, and
        do something other than blue collar work. He set the example of what we could do,
        instead on traditionally picking up whatever trade our parents worked in.

(Ex. D, Letter from D. Busse).

        College was not an option for Mike’s parents, but they recognized the importance of education

and encouraged Mike to pursue opportunities that were not available to them. As Mike’s father writes:

        We worked hard to send him to the best schools and I worked two jobs while he was
        young so he could attend Catholic schools as we believed they provided the best
        education in the city. . . . Attending college was not an option for us. Aside from the
        focus on their studies we also preached hard work, commitment and responsibility to



                                              Page 7 of 30
        Case 1:16-cr-10343-ADB Document 1073 Filed 12/18/19 Page 8 of 30



       our children. Mike’s first two jobs in high school were his grass cutting business in
       the neighborhood and as a roofer in the summers despite his fear of heights.

(Ex. B, Letter from L. Babich).

       Mike also set the tone for his family and, even at a young age, helped to calm tensions and

heal family disputes. As his aunt writes:

       As with any family, some of the sibling childhood rivalries, or tension can carry over
       into adulthood. Mike had seen some strain in the relationships between his parents
       and their siblings. Yes, all were smiles and hugs for the holidays—but it would seem
       some of the relationships stopped in between family gatherings. Mike was probably a
       sophomore/junior in high school when I first got a glimpse of his desire for a peaceful
       family. He wrote an anonymous letter to all the aunts and uncles before Christmas.
       It eloquently laid out the importance of family, the need to be united, love each other
       and support each other and all he wished for Christmas was a family who was truly a
       family. Mike was always such a smart and witty young man, but his initiative that
       Christmas was instrumental in relationships and healing.

(Ex. E, Letter from J. Ivancich).

       As long term friends Jim and Kim Nudera write, “Mike is the type of person that makes friends

for life and will always be there when you need him.” (Ex. F, Letter from J. and K. Nudera). As an

example, Mike’s aunt writes that:

       In the summer of 2000, our son, who was 6 at the time and Mike’s cousin, was in a
       tragic accident while we were on vacation and after a week of ICU care, they took our
       son into surgery to conduct a liver resection and repair the [in]ternal bleeding. We
       were told at that time, that [it] was a very risky surgery and [we were] not confident
       our son would make it through the surgery. At this time we were far from home, as
       we called to let our family in Chicago know that our son might [not] make it and
       petitioned for prayers and support. We saw once again Mike’s commitment and
       dedication to family. He was a college student at the time and immediately upon
       hearing the news he got in his car and began driving. After our son had gone through
       a full day of surgery [that] seemed to be successful, we walked into an ICU waiting
       room to see the first from my husband’s side of the family there to support us. Mike
       had driven and gotten to us late in the night supporting us with hugs and gifts for our
       son. He slept those two nights on the couches in the ICU waiting room unable to do
       anything but be present and supportive of us. I was so touched by his heart and
       commitment to his family.

(Ex. E, Letter from J. Ivancich).




                                            Page 8 of 30
        Case 1:16-cr-10343-ADB Document 1073 Filed 12/18/19 Page 9 of 30



       In short, as the Nuderas write, Mike “is the person people look up to and is a role model to

many . . . Mike has also always been an incredibly loyal person, employee, and, of course, a friend. As

his friends that have watched him for 25 years, we believe deeply in his ability to strive to be a good

person and we beg you to try to see him as we do.” (Ex. F, Letter from J. and K. Nudera).

           b. Education & Early Employment with Dr. John Kapoor

       After graduating from Mount Carmel boys’ school in 1994, Mike went to college at the

University of Illinois at Urbana-Champaign. As noted, Mike was a committed student, as his friends

Jim and Kim Nudera write:

       He is a hard worker, always striving to make his family proud. Mike was never spoiled
       or given things easily. He always had to work hard to succeed. This was a constant
       theme. Throughout Catholic school on the south side of Chicago, where he studied
       to get the grades needed to attend the University of Illinois, and through his
       perseverance in college, and his career, Mike has worked tirelessly.

(Ex. F, Letter from J. and K. Nudera).

       After graduating from college, Mike began as an entry-level portfolio manager at Northern

Trust bank, where Mike hoped to make a decades-long career and retire as a bank “lifer.” Mike was

humble, committed and gained the respect of bank executives, who eventually suggested him to Dr.

Kapoor, to manage some of Dr. Kapoor’s personal investments at his own financial firm, EJ Financial.

Demonstrating his trust in Mike, Dr. Kapoor eventually turned over primary management of one

portfolio to Mike to manage. Dr. Kapoor also paid for Mike to attend graduate school at night, where

he received his Masters in Business Administration from the Kellog School of Management at

Northwestern University in 2007, a benefit Dr. Kapoor provided to match what that other financial

firms were offering their employees.

       As Mike’s relationship with Dr. Kapoor grew, Dr. Kapoor also began investing in a sublingual

spray technology that would eventually become the delivery mechanism for Subsys, and potentially

other products. After Mike received his MBA, Dr. Kapoor encouraged Mike to join his new company



                                            Page 9 of 30
       Case 1:16-cr-10343-ADB Document 1073 Filed 12/18/19 Page 10 of 30



in Arizona, Insys Therapeutics, as its Chief Operating Officer. What began as a small, private

operation with only a few employees and no approved product grew significantly in 2010-2011 when

Dr. Kapoor decided he wanted to take the fledgling company public following Subsys approval. After

two failed initial public offerings, Dr. Kapoor, Mike, and the Company succeeded in going public in

2012. At that point, recognizing his own limitations regarding interpersonal skills, Dr. Kapoor

installed Mike as the CEO of the company to play the role of public “face” of the company. Mike

was personable, financially literate, and able to present to the media and investors in a way that Dr.

Kapoor could not. Despite the lofty title of CEO, Mike was very much under Dr. Kapoor’s thumb;

and even more so after taking the company public, as Dr. Kapoor was the Executive Chairman and

retained both strategic and day-to-day control of his company and made virtually all significant

decisions. Notably, Dr. Kapoor did not commit the critical compliance and in-house legal resources

necessary to run a compliant pharmaceutical operation, despite Mike’s requests for that support.

           c. Working at Insys—from Accomplished                      Finance     Professional     to
              Unsophisticated Pharma Executive




       As the CEO of Insys—and particularly following the IPO in 2013—Mike found himself in

the position of drinking from the proverbial fire hose. Despite the favorable IPO, Dr. Kapoor was

upset with the pace of sales and put extreme pressure on Mike and other Insys employees to improve


                                           Page 10 of 30
       Case 1:16-cr-10343-ADB Document 1073 Filed 12/18/19 Page 11 of 30



and produce. Without a grounding in the pharmaceutical industry—and compliance in pharmaceutical

sales practices in particular—Mike, subject to Dr. Kapoor’s approval and direction, hired people he

thought were experienced professionals to help manage the company. Mike now recognizes that he

failed in a fundamental responsibility to insist upon compliant behavior and stand up to Dr. Kapoor’s

ever-increasing pressure to increase sales. He failed for two primary reasons: (1) a sincere belief that

things would “get better” as the company and its compliance function hopefully grew, and (2) a fear

of failing his employees, failing his family by quitting a long-time job, and even failing Dr. Kapoor

himself, who despite a demanding and difficult style, had believed in him, supported his growth and

business school aspirations, and supervised him for nearly his entire professional career.

       Put simply, Mike was in over his head. Almost overnight he found himself with extraordinary

responsibilities, few resources to address the issues he did recognize, and ever-increasing expectations

put on him and the company he nominally ran. His experience in financial portfolio management did

not prepare him for the complexities and challenges he encountered at Insys, and he did not want to

let down the people who believed in him.

           d. Devotion to Family




                                            Page 11 of 30
       Case 1:16-cr-10343-ADB Document 1073 Filed 12/18/19 Page 12 of 30



        A consistent theme throughout the letters submitted is Mike’s devotion to his family. As the

Court is aware, Mike first met his wife, Natalie, when she worked for Insys as a sales representative in

the Boston area. They dated for only ten months before she left the Company. Natalie was

prosecuted, pleaded guilty, and was sentenced by the District Court for the District of Connecticut to

five years’ probation for her role in the Insys bribery scheme. She cooperated fully with the

government’s investigation and testified at the federal trial of an HCP in Connecticut. The stress this

case has put on the Babich family has been acute. As the Court knows, Mike was terminated and told

by Dr. Kapoor that he was the “fall guy” at Insys in November 2015. From that moment and over

the past four years, Mike’s clear and primary commitment has been caring for and supporting his wife

and children. Mike’s aunt writes:

        It comes to no surprise that his heart for family and children grew exponentially when
        he was blessed with his own children. Mike’s character as a husband and father is to
        be admired. His commitment to be a selfless father and husband is demonstrated
        daily. I have had the joy of watching him be a dedicated stay at home father. It isn’t
        a one-time occurrence, it is weekly, daily and hourly. His boys adore him, and he goes
        consistently above and beyond to ensure values, character and love are showered on
        those boys. He is engaged in every aspect of their life and schedules daily outing[s],
        family engagements, teaching them all that he can.

(Ex. E, Letter from J. Ivancich). Mike’s involvement in his children’s lives is particularly significant.

As his long-term friends Jim and Kim Nudera write that:

        Mike is extremely devoted to his family. Mike is a wonderful father who loves his two
        small boys,         and             more than anything. He is totally involved in every
        aspect of raising them and he knows that it means to teach them right from wrong . .
        . His sense of the importance of family is unparalleled in anyone we’ve ever met. If
        Mike is not involved in his children’s development, it will not only be a detriment to
        them both, but it will be incredibly painful for Mike. Having Mike be in their young
        lives to experience their father’s awesome love and devotion will help them grow[] into
        caring, great people. Mike is also a loving husband that adores his wife, Natalie. . . .
        Separating Mike and Natalie would be so difficult to see. They lean on each other for
        everything and need each other.

(Ex. F, Letter from J. and K. Nudera). As important as his general involvement is in his children’s

development and enrichment, his specific, physical presence and provision of day-to-day care is



                                             Page 12 of 30
Case 1:16-cr-10343-ADB Document 1073 Filed 12/18/19 Page 13 of 30
       Case 1:16-cr-10343-ADB Document 1073 Filed 12/18/19 Page 14 of 30



       Mike is the glue that holds his family together—his young boys and his wife need him at home.

Removing him from the lives of his wife and children will cause trauma that will not easily be healed.

As his aunt writes: “I request that you consider the impact that imprisonment would have on his wife

and children. The boys are both so close to their father and, at their age, the impact this could have

would be difficult.” (Ex. E, Letter from M. Ivancich).

           e. Mike Provided Extraordinary Cooperation in This Case and Others

       As the government has reported, Mike was critical to its efforts to prosecute and convict the

defendants who went to trial. Indeed, this Court’s opinion upholding the convictions of Trial

Defendants (ECF 1028) relied on Mike’s testimony extensively, citing at least 35 specific instances of

his testimony, including essential and unique insights that only he provided at trial given Trial

Defendants’ decision to exercise their rights not to testify. Without Mike’s testimony, it is entirely

uncertain whether the Trial Defendants would have been convicted.

       For example, Mike’s testimony was instrumental in placing defendants Dr. Kapoor and Gurry

at daily 8:30 a.m. management calls on which a number of the elements of the conspiracy were

discussed. See, e.g., ECF 1028 at n. 46. Mike’s testimony linked defendant Gurry to the implementation

of the Insys Reimbursement Center (“IRC”). Id. at n. 57. His testimony linked defendant Kapoor to

the IRC, and he testified regarding Dr. Kapoor’s knowledge of “several strategies to deceive insurers

into approving prior authorizations for Subsys.” Id. at nn. 67-70. Regarding Defendant Simon’s

challenge to the mail and wire fraud predicates, this Court cited Mike’s testimony in observing that

“[t]he jury could have found beyond a reasonable doubt that Defendant Simon knew about the bribes

and agreed to the mail and wire fraud schemes based on the evidence presented at trial.” Id. at p. 31.

This Court also cited Mike’s testimony to conclude that “[t]he weight of the evidence supported a

conclusion that Defendant Kapoor agreed to conduct Insys’ affairs through bribes and fraud.” Id. at

p. 62 and nn. 100-101.



                                           Page 14 of 30
          Case 1:16-cr-10343-ADB Document 1073 Filed 12/18/19 Page 15 of 30



          In addition to providing a full and truthful proffer in connection with his guilty plea, Mike met

with the government for hours-long sessions on multiple occasions leading up to the trial, and

provided information critical to the government in preparing its case.

    II.       PROBATION’S GUIDELINE RANGE SIGNIFICANTLY OVERSTATES THE
              LOSS ATTRIBUTABLE TO MIKE

          Subsys is an effective medicine that provided real value to insurers and patients alike. FDA-

approved fentanyl has been an important medicine in the United States for decades prior to the Subsys

launch, Subsys itself was an infinitesimal percentage of the market (well less than 1%), and no evidence

suggested, much less established, that Subsys was any kind of diverted “street” fentanyl that

characterizes many inflammatory public headlines about the opioid crisis. Accordingly, any approach

to calculating loss must exclude the value provided from medically necessary Subsys prescriptions.

Although the Initial PSR correctly recognizes that loss should be based on the number of medically

unnecessary prescriptions written, see, e.g., PSR ¶ 26, its attempts to calculate the number of medically

unnecessary prescriptions result in a significant overstatement of loss.

          “[L]oss is the greater of actual loss or intended loss.” U.S. Sentencing Guidelines Manual §

2B1.1 cmt. n.(3) (U.S. Sentencing Comm’n 2018). “Actual loss” is “the reasonably foreseeable

pecuniary harm that resulted from the offense,” and “intended loss” is “the pecuniary harm that the

defendant purposely sought to inflict.” Id. at cmt. n.(3)(A)(i)–(ii). The government bears the burden

of proving the loss amount by a preponderance of the evidence. See United States v. Alphas, 785 F.3d

775, 784 (1st Cir. 2015). In this case, the only relevant measurement is actual loss. Mike did not agree

in his plea papers that he intended to cause medically unnecessary prescriptions, and as this Court

recognized, at trial “the Government did not prove . . . an intent that healthcare practitioners prescribe

the drug to people that did not need it or in unnecessarily high doses.” ECF No. 1028 at pp. 81-82.

Therefore, the government must establish by a preponderance of the evidence the amount of

pecuniary harm that actually resulted from Mike’s conduct.


                                               Page 15 of 30
       Case 1:16-cr-10343-ADB Document 1073 Filed 12/18/19 Page 16 of 30



        The government (Medicare) and insurers bargained for and received effective pain

medication.2 And there is no question that certain conduct at Insys was perfectly legal. See, e.g., Parties

Agreed Statement of Facts, ECF No. 668 at 2 (recognizing that “speakers programs were not illegal

or improper in general” but that “Defendant and his coconspirators used them at times as an illegal

vehicle to bribe pain practitioners to prescribe Subsys rather than as a tool to educate medical

professionals”) (emphasis added). Regardless of whether a certain practitioner was motivated to write

prescriptions by illegal bribes, it cannot be said that every prescription written by that practitioner was

medically unnecessary. In fact, at trial this Court expressed a consistent view on this issue: “I just

don’t agree with the theory that every prescription that follows a kickback is bogus . . . I don’t think

the question is would you have wanted to know that your doctor was taking kickbacks. I think it was

more like, would you have wanted to know if the prescription wasn’t medically necessary. . . . And in

terms of the IRC, not every prescription that necessarily went through there is evidence of a crime.”

2/4 Trial Tr. 17-19.3

        The government bears the burden of proving loss, see United States v. Alphas, 785 F.3d 775, 784

(1st Cir. 2015), and we respectfully submit that an accurate estimate of medically unnecessary



2
    On Friday, December 13, 2019, the government provided some information about a separate,
potential claim for restitution (ECF No. 1035), and yesterday, December 17, 2017, 2019, the
government filed a motion for Forfeiture of Property (ECF No. 1052). We do not address this new
information here but will instead file separate opposition papers in accordance with this Court’s
standard motion practice.
3
   In the civil fraud context under the False Claims Act, including those where kickbacks have been
established, courts have regularly rejected the notion that even a proven fraud in the submission of
claims to the government necessarily taints all such claims and devalues their value to zero. See, e.g.,
United States v. Anchor Mortgage Corp., 711 F.3d 745, 749-51 (7th Cir. 2013) (in a case alleging kickbacks
related to a government subsidy program, explaining the measure of damages (loss) as “the difference
between the contract price and the price of what arrives” was “the norm”); United States ex rel. Wall v.
Circle C Constr., 813 F.3d 616, 617-18 (6th Cir. 2016) (holding that “[a]ctual damages are the difference
in value between what the government bargained for and what the government received” and
explaining that “the relevant question is not whether in some hypothetical scenario the government
would have withheld payment, but rather, more prosaically, whether the government in fact got less
value than it bargained for”).


                                             Page 16 of 30
       Case 1:16-cr-10343-ADB Document 1073 Filed 12/18/19 Page 17 of 30



prescriptions—as recognized in the Initial PSR as the appropriate measure of loss—requires a case-

by-case review of individual prescriptions filed. Any other approach overstates the true number of

medically unnecessary prescriptions. As the Initial PSR notes, the government did present some

evidence regarding medical necessity:

        At trial, the government called approximately ten patients whose testimony was
        relevant to the issue of medical necessity as well as insurance fraud. The government’s
        theory was that any doctor who took a bribe and then prescribed Subsys violated
        his/her duty of honest services to the patient. The Court rejected this theory and held that
        the government had to show that the prescriptions were medically unnecessary. The government
        put on a summary witness who analyzed about forty different cases where there were
        false diagnoses used to justify the prescriptions. The government also called two
        coconspirator practitioners who testified that they prescribed the drug when it was not
        medically necessary and put about a dozen of their patient files into evidence to
        illustrate the point.

Initial PSR ¶ 26 (emphasis added). The Initial PSR further, and correctly, observes that “[w]ithout

analyzing each patient’s medical history, it is difficult to address the issue of medical necessity,” Initial

PSR ¶ 27. But remarkably, no substantive medical review of individual patient files and individual

prescriptions has been introduced into evidence, or, to our knowledge, even performed.4

        Instead of conducting that difficult analysis, the Initial PSR attempts to identify proxies for

medically unnecessary prescriptions. The Initial PSR considers statistics from academic papers

analyzing so-called “off-label” prescriptions for Subsys as one such proxy, see Initial PSR ¶ 121, but

those statistics are irrelevant to medical necessity because not all off-label prescriptions are medically

unnecessary. As recognized by the Supreme Court, by other courts, and by statute, off-label

prescriptions are a common and necessary aspect of modern medical treatment. See, e.g., Buckman Co.



4
  The evidence suggesting a lack of medical necessity comprise only a tiny fraction of total Subsys
prescriptions. For example, using the government’s own data, between July 2010 and December 2015,
there were 5,101 unique Medicare beneficiaries that received at least one Subsys prescription. See
Exhibit 2 to government’s Motion for Restitution (ECF No. 1035-2 at p. 3). The numbers of
commercial non-Medicare beneficiaries is likely even higher—meaning that at most the government
has presented evidence of medical necessity relating to less than half of one percent of the total Subsys
patient population.


                                              Page 17 of 30
        Case 1:16-cr-10343-ADB Document 1073 Filed 12/18/19 Page 18 of 30



v. Plaintiff’s Legal Committee, 531 U.S. 341, 350 (2001 (“[O]ff-label usage . . . is an accepted and necessary

corollary of the FDA’s mission to regulate in this area without directly interfering with the practice of

medicine”); United States v. Caronia, 703 F.3d 149, 153 (2d Cir. 2012) (“courts and the FDA have

recognized the propriety and potential public value of unapproved or off-label drug use”); Wash. Legal

Found. v. Friedman, 13 F. Supp. 2d 51, 73 (D.D.C. 1998) (stating that off-label treatments may

“constitute the most effective treatment available”). The FDA itself has acknowledged that “off-label

uses or treatment regimens . . . may even constitute a medically recognized standard of care.” Food

& Drug Admin., Guidance for Industry — Good Reprint Practices (Jan. 2009). And Congress has

mandated that Medicaid and Medicare reimburse physicians who treat covered patients with any

“medically accepted” treatment—even if off-label. 42 U.S.C. §§ 1396b(i)(10), 1396r-8(k)(2)-(3)

(Medicaid); 1395y(a)(1)(A) (Medicare). In this very case, it is clear from trial that one Insys strategy

was to switch patients from one medically necessary fentanyl product to another (Subsys), in what was a crowded

market for FDA-approved fentanyl products that all were subjected to a strict, highly regulated and

controlled REMs.

        The Initial PSR examines the prescriptions that went through the IRC as another potential

proxy for medically unnecessary prescriptions. But this Court has already considered the relationship

between the IRC and medical necessity, observing that “not every prescription that necessarily went

through [the IRC] is evidence of a crime.” Many prescriptions that passed through the IRC were

medically necessary, and calculating loss based on an 80.9% estimate of the volume of IRC

prescriptions does not establish in any way how many of those prescriptions were, in fact, medically

unnecessary.

        These two proxies simply fail to carry the government’s burden to quantify the number of

medically unnecessary prescriptions, and therefore necessarily overstate the loss amount driving the




                                               Page 18 of 30
        Case 1:16-cr-10343-ADB Document 1073 Filed 12/18/19 Page 19 of 30



Initial PSR sentencing range. We submit that the actual number of such prescriptions results in a

significantly lower loss amount for sentencing purposes.

        Finally, regardless of the methodology used to calculate loss, the Initial PSR also uses too

broad a brush in characterizing the time period of the RICO conspiracy (2012-2015) without

accounting for evidentiary weaknesses for purposes of calculating loss tied to prescriptions, much less

as to Mike individually. The Initial PSR’s time period appears to be based on the fact that Subsys was

launched in March 2012 and that Mike became the “fall guy” in connection with his termination in

November 2015. PSR ¶¶ 105 and 178. But the Insys speaker program did not ramp up until 2013,

continuing through 2014, and Mike had been frozen out of meaningful corporate decision making at

Insys by Summer 2015, id. ¶ 168. Mike’s plea materials focus on evidentiary support during a narrower

period. Those plea materials cite acts of fraud during a fourteen-month period from April 2013 and

June 2014. See U.S.S.G. Commentary to § 6B1.4 (explaining that “[t]his provision requires that when

a plea agreement includes a stipulation of fact, the stipulation must fully and accurately disclose all factors

relevant to the determination of sentence”). The period used by the Initial PSR is more than three times as

long, using a monolithic approach without any evidentiary specificity that ties key evidence to actual

patients and their prescriptions over time. Basing the loss calculation for Mike on the longer period

used in the Initial PSR, without more evidentiary rigor connected to medical necessity, unjustly inflates

the losses attributable to his activities and the ordinary conspiracy and mail fraud counts to which he

pled guilty.

        Accordingly, the loss calculation for sentencing purposes must accurately reflect the number

of patients who received Subsys for reasons that were medically unnecessary based on actual evidence

during a specific time period, not sweeping generalizations and estimates. Such a calculation would

be a difficult exercise and would result in a substantial decrease in the fraudulent claims the




                                               Page 19 of 30
       Case 1:16-cr-10343-ADB Document 1073 Filed 12/18/19 Page 20 of 30



government would be able to prove, which would, in turn, significantly reduce Mike’s guidelines

calculation.

    III.       THE PSR IMPROPERLY ADDS FOUR POINTS FOR MIKE’S ROLE IN THE
               OFFENSE

           As noted in our objections to the initial PSR, we object to the four-level enhancement resulting

from the PSR’s characterization of Mike as an “organizer or leader” of the criminal activity under

USSG § 3B1.1(a). While we recognize that Mike played a meaningful role in the criminal activity, for

which he fully accepts responsibility, the evidence supports, at maximum, a three-level enhancement

under USSG §3B1.1(b). Mike was, at most, a “manager or supervisor” of the misconduct. Mike held

the title of CEO at Insys, but he was a CEO in name only, and the true leader of the organization was

Dr. John Kapoor. This critical fact is reflected in the PSR itself. See, e.g., PSR ¶77 (“Evidence at trial

demonstrated that Kapoor did, in fact, effectively control the management and affairs of Insys . . .

While Kapoor’s conduct pervaded every aspect of the conspiracy, his participation in the criminal

scheme is best demonstrated by his control over executive hiring, strategy, and funding”); ¶78 (“The

success of the conspiracy largely resulted from Kapoor’s complete control over the hiring of executive

managers at Insys”); ¶82 (“While Kapoor hired or promoted each of his co-defendants to senior

positions within Insys, Kapoor did not leave the details of the conspiracy to his subordinates. Rather,

he exercised daily control over the scheme’s strategy”); ¶90 (“In sum, evidence at trial proved that

Kapoor exercised significant control over the criminal conspiracy alleged in the Second Superseding

Indictment, and found by the jury”). See, e.g., United States v. Patrick, 248 F.3d 11, 27 (1st Cir. 2001)

(upholding a four-level role enhancement for the co-defendant “regarded as the kingpin by other

conspirators” and affirming a three-level role enhancement for a subordinate co-defendant); United

States v. Gonzalez-Vazquez, 219 F.3d 37, 44 (1st Cir. 2000) (upholding a three-level role enhancement

because the defendant “was the second in command at the drug [distribution] point,” but was not the

ultimate leader).


                                               Page 20 of 30
          Case 1:16-cr-10343-ADB Document 1073 Filed 12/18/19 Page 21 of 30



          Here, the facts support the conclusion that Mike was subordinate in every significant way to

Dr. Kapoor, and that Dr. Kapoor was regarded as the ultimate decision-maker by the other co-

conspirators in the criminal scheme. And the fact that he held the title of Chief Executive Officer of

Insys should not dictate the role in the offense enhancement. See United States v. Dominguez, 616 F.

App’x 905, 909 (11th Cir. 2015) (“The determination as to whether the leadership role enhancement

applies should be based on [defendant’s] actual conduct rather than [his] job title as administrator.”);

United States v. Starnes, 583 F.3d 196, 217 (3d Cir. 2009) (“The District Court’s statements . . . indicate

that it properly gave no weight to [defendant’s] formal job title in assessing whether he should be

characterized as an organizer.”). Cf. United States v. Meza-Avila, 44 F. App’x 131, 138 (9th Cir. 2002)

(“Of course, a defendant’s ‘job title’ within an organization does not prove authority or control over

others.”).

          Indeed, Mike was a first-time CEO at the age of 35, held that title in name only, had worked

for Dr. Kapoor for virtually all of his professional life, and took his daily direction from Dr. Kapoor.

Mike has fully accepted responsibility for his actions in this case, but we respectfully submit that a 4-

level enhancement disproportionately and inaccurately characterizes his actual role in this offense.

    IV.       A SENTENCE OF HOME CONFINEMENT COUPLED WITH PROBATION
              AND A CONDITION OF SIGNIFICANT COMMUNITY SERVICE WOULD
              BEST SATISFY THE GOALS OF § 3553(a)

          Regardless of how this Court addresses the calculation of loss, the Fraud Guideline is only one

of many considerations this court must consider in fashioning a sentence that is sufficient, but not

greater than necessary, to satisfy the purpose of sentencing. As one sentencing court wrote in

determining an appropriate sentence under the Fraud Guideline:

          [The defendant’s sentencing] shows how the fraud guideline, despite its excessive
          complexity, still does not account for many of the myriad factors that are properly
          considered in fashioning just sentences, and indeed no workable guideline could ever
          do so. This reality does not render the Guidelines irrelevant in fraud cases; they are in
          fact quite useful in all sentencings. But sentencing judges know that a full
          consideration of “the nature and circumstances of the offense and the history and


                                               Page 21 of 30
        Case 1:16-cr-10343-ADB Document 1073 Filed 12/18/19 Page 22 of 30



        characteristics of the defendant,” 18 U .S.C. § 3553(a)(1), implicates offense and
        offender characteristics that are too numerous and varied, and occur in too many
        different combinations, to be captured, much less quantified, in the Commission’s
        Guidelines Manual. A consideration of those and the other factors set forth in §
        3553(a) produces sentences that are moored to fairness, and to the goals of sentencing
        set forth in § 3553(a)(2), but sometimes not so much to the advisory Guidelines range.
        Indeed, in some cases the fair sentence can drift quite far away from the advisory range,
        which is, after all, but one of eight factors the sentencing judge must consider.

United States v. Ovid, No. 09-CR-216 (JG), 2010 WL 3940724, at *1 (E.D.N.Y Oct. 1, 2010).

        Upon consideration of all the pertinent factors under § 3553(a), a sentence significantly below

the calculated Guidelines range is just and appropriate for Mike. We respectfully submit that a

custodial sentence is greater than necessary to achieve the sentencing purposes of Section 3553(a),

including the need to recognize the seriousness of the offense and to achieve deterrence, see §

3553(a)(2)(A)-(B). A sentence of home confinement coupled with probation and conditions of

significant community service would be a sufficient sentence of Mike that fully satisfies the factors

listed in § 3553(a).

        That statute instructs the court to “impose a sentence sufficient, but not greater than necessary,

to comply with the purposes set forth in paragraph (2),” which are “the need for the sentence

imposed—

    (A) to reflect the seriousness of the offense, to promote respect for the law, and to provide just
        punishment for the offense;

    (B) to afford adequate deterrence to criminal conduct;

    (C) to protect the public from further crimes of the defendant; and

    (D) to protect the defendant with needed educational or vocational training, medical care, or other
        correctional treatment in the most effective manner.”


18 U.S.C. § 3553(a)(2); See also Booker, 543 U.S. 220, 258-60 (2005). In “determining the particular

sentence to be imposed,” the statute requires the court to consider these purposes, id. § 3553(a)(2),

along with the nature and circumstances of the offense and the history and characteristics of the



                                             Page 22 of 30
          Case 1:16-cr-10343-ADB Document 1073 Filed 12/18/19 Page 23 of 30



defendant, id. § 3553(a)(1), and the kinds of sentences available, id. § 3553(a)(3). See 18 U.S.C. §

3553(a)(1)–(7).

          Here, consideration of these factors requires a substantial variance from the calculated

Guidelines range to arrive at a sentence that is “sufficient, but not greater than necessary” for Mike.

See id. § 3553(a).

             a. Mike’s History and Characteristics: Impact on the Babich Family—§ 3553(a)(1)

          Section 3553(a)(1) requires the Court to consider the characteristics of the defendant in

determining an appropriate sentence. In this case, the court must consider the important role Mike

plays in his family and the profound and unnecessary effect of a sentence of confinement.

          It is appropriate for the court to consider such family circumstances in determining an

appropriate sentence. See, e.g., United States v. Sclamo, 997 F.2d 970 (1st Cir. 1993) (affirmed downward

departure from 24-30 month range to six months home detention for defendant who had been living

with a divorced mother and her two children and had developed a special relationship with the

mother’s son that helped ameliorate the son’s serious psychological and behavioral problems, and

suggestion that the son would regress if the defendant were incarcerated); United States v. Galante, 111

F.3d 1029, 1035 (2d Cir. 1997) (affirming a downward departure where the “removal of the father

from this unit at this particular point in time would have a disastrous effect on the [8 and 9 year-old]

children in terms of possibilities of their education and upbringing”) (internal quotation marks

omitted).    The Fourth Circuit has likewise recognized that being a “good father” is a “valid

consideration under § 3553(a).” United States v. Pauley, 511 F.3d 468, 475 (4th Cir. 2007)

          As described above, Mike is genuinely and unconditionally devoted to his family as a stable

husband to his wife Natalie and a committed father to their two young boys. As described above,

Natalie




                                             Page 23 of 30
       Case 1:16-cr-10343-ADB Document 1073 Filed 12/18/19 Page 24 of 30



                                                 . Any prison time will have a significant, immediate

negative effect on his family, and a long sentence would be truly devastating to his wife and children.

The lives of Mike’s young kids would be substantially changed by a sentence of incarceration, and that

impact would be most severe should Mike be taken from them for a significant period of time.

            b. The Need for Just Punishment—§ 3553(a)(2)(A)

        For the following reasons, the Guidelines calculation suggesting multiple years of

imprisonment does not adequately reflect Mike’s true degree of culpability when mitigating factors are

fully considered.

                    i. Mike’s Conduct Was Uncharacteristic

        As described above, the offense conduct was completely uncharacteristic of the rest of Mike’s

law-abiding, upstanding life. He did not engage in criminal conduct until he found himself over his

head in a business venture in which he did not have the experience to extricate himself, or the sound

judgment to simply quit. In hindsight, the path he should have taken is clear, and with the maturity

and life lessons that accompany a six-year federal criminal investigation, dozens of civil lawsuits to

come, and being a father, Mike is acutely aware that he should have acted in line with his character

and chosen differently over seven years ago when Insys launched Subsys in 2012.

        This Court should grant a variance based on the uncharacteristic nature of his conduct. See,

e.g., United States v. Howe, 543 F.3d 128 (3rd Cir. 2008) (variance based on “isolated mistake” in

otherwise long and entirely upstanding life); United States v. Hadash, 408 F.3d 1080, 1084 (8th Cir. 2005)

(sentencing a defendant was a “law abiding citizen, who [did] an incredibly dumb thing”); United States

v. Rajat Gupta, 904 F. Supp. 2d 349, 354 (S.D.N.Y. 2012) (“In arguing for a non-guideline sentence in

the Pre-Sentence Report, the experienced Senior U.S. Probation Officer Emily Frankelis had this to

say: ‘We believe the defendant’s commission of the instant offense was aberrant behavior—not

aberrant as defined by the U.S. Sentencing Guidelines, but rather as defined by Merriam – Webster: .



                                             Page 24 of 30
       Case 1:16-cr-10343-ADB Document 1073 Filed 12/18/19 Page 25 of 30



. . atypical.’ The Court agrees, and finds that the aberrant nature of Mr. Gupta’s conduct by itself

would warrant a non-guideline sentence, even aside from the other factors favoring leniency.”); United

States v. Davis, 2008 WL 2329290 (S.D.N.Y. June 5, 2008) (defendant was a first offender who had

worked throughout his fifteen year marriage to educate his six children and whose offense was

prompted by economic pressures).

                   ii. Mike Has Already Been Punished

       Mike lost his job, his professional reputation, and all prospects for future work in the

pharmaceutical industry and likely the financial industry, and he has been publicly ostracized and

shamed nationally and in his local community. Mike is also a defendant in well-over twenty civil

lawsuits where he faces potentially enormous financial exposure, and years of onerous discovery,

depositions, and litigation. This Court should consider the punishment to which Mike has already

been subjected, including his loss of profession and decimated reputation. See, e.g., United States v.

Prosperi, 686 F.3d 32 (1st Cir. 2012) (approving considerations such as loss of reputation and other

penalties of a criminal conviction and noting that “[s]ometimes [courts do not] fully recognize the

anguish and the penalty and the burden that persons face when called to account, as these men are,

for the wrong that they committed”); United States v. Vigil, 476 F. Supp. 2d 1231, 1235 (D.N.M. 2007)

(finding variance appropriate where defendant was collaterally punished by loss of his position and

reputation, and negative media coverage); United States v. Samaras, 390 F. Supp. 2d 805, 809 (E.D. Wis.

2005) (granting variance in part because defendant lost a good public sector job as a result of his

conviction); United States v. Gaind, 829 F. Supp. 669, 671 (S.D.N.Y. 1993) (granting downward

departure where defendant was punished by the loss of his business).

           c. The Need for Deterrence—§ 3553(a)(2)(B)

       There is no question that Mike, and any pharmaceutical executive following the Insys

investigation and prosecution, are fully deterred from engaging in the charged conduct regardless of a



                                            Page 25 of 30
       Case 1:16-cr-10343-ADB Document 1073 Filed 12/18/19 Page 26 of 30



sentence of imprisonment. Research also has consistently shown that while the certainty of being

caught and punished has a deterrent effect, “increases in severity of punishment do not yield

significant (if any) marginal deterrent effects.” Michael Tonry, Purposes and Functions of Sentencing, 34

Crime & Just. 1, 28, 2006). Research regarding white collar offenders in particular found no difference

in the deterrent effects of probation and that of imprisonment. David Weisburd et al., Specific Deterrence

in a Sample of Offenders Convicted of White Collar Crimes, 33 Criminology 587 (1995).

        In imposing the least restrictive sentence sufficient to account for the need to protect the

public from further crimes by Mike, this Court should consider the statistically low risk of recidivism

presented by his history and characteristics. See, e.g., United States v. Germosen, 473 F. Supp. 2d 221, 227

(D. Mass. 2007) (in conspiracy to import heroin by swallowing pellets, below guideline sentence of 6

months home detention warranted because first offense and “there is a demonstrable difference in

the recidivism rates of real first offenders as compared to other defendants in Criminal History

Category I”); United States v. Darway, 255 F. App’x 68, 73 (6th Cir. 2007) (upholding downward variance

on basis of defendant’s first-offender status); United States v. Hamilton, 323 F. App’x 27, 31 (2d Cir.

2009) (“the district court abused its discretion in not taking into account policy considerations with

regard to age recidivism not included in the Guidelines”); United States v. Holt, 486 F.3d 997, 1004 (7th

Cir. 2007) (affirming below-guideline sentence based on defendant’s age, which made it unlikely that

he would again be involved in a violent crime); United States v. Urbina, 2009 WL 565485, at *3 (E.D.

Wis. Mar. 5 2009) (considering low risk of recidivism indicated by defendant’s lack of criminal record,

positive work history, and strong family ties).

        Mike is 43 years old, a true first-time offender, a college graduate with an additional advanced

degree, was employed throughout his adult life, has been married for over four years, has no history

of drug or alcohol abuse, and has fully complied with the terms of his release for the last three years.

From a statistical perspective, it is highly unlikely that Mike would be a recidivist. For all male



                                              Page 26 of 30
       Case 1:16-cr-10343-ADB Document 1073 Filed 12/18/19 Page 27 of 30



offenders in Criminal History Category I (“CHC I”), the recidivism rate is 15.2%. For those age 41–

50, at the time of sentencing, the rate is 6.9%. For those who are college graduates, the rate in CHC

I is just 7.1%; for those who have been employed, the rate is 12.7%; and for those who were ever

married, the rate is 9.8%. For those with no history of illicit drug use, the recidivism rate is half that

of those who do have a drug history. For offenders like Mike, the recidivism rate is much lower. See

U.S. Sentencing Comm’n, Measuring Recidivism: The Criminal History Computation of the Federal Sentencing

Guidelines, at Ex. 9, Ex. 10 (May 2004).

            d. Other Kinds of Sentences Aside from Confinement Are Sufficient—§ 3553(a)(3)

        The Supreme Court has made it clear that “§ 3553(a)(3) directs the judge to consider sentences

other than imprisonment.” United States v. Gall, 552 U.S. 38, 59 (2007).

        In United States v. Prosperi, 686 F.3d 32 (1st Cir. 2012), for example, the First Circuit considered

an 87-month variance from the bottom of the Guidelines range and affirmed sentences by Judge

Stearns of six months of home monitoring, three years of probation, and 1,000 hours of community

service in a mail fraud, highway fraud, and conspiracy to defraud the government case related to

Boston’s “Big Dig.” The First Circuit concluded the sentences imposed were reasonable because the

alleged loss amount was “imprecise” and “did not fairly reflect the defendants’ culpability” and

because of the “individual circumstances of the defendants.” Id. at 34; see also United States v. Coughlin,

2008 WL 313099, at *5 (W.D. Ark. Feb. 1 2008) (recognizing that “[h]ome detention and probation

can be severe punishments, hugely restrictive of liberty, highly effective in the determent of crime and

amply retributive” and commenting on the value of community service).

        Congress directed the Commission to “insure that the guidelines reflect the general

appropriateness of imposing a sentence other than imprisonment in cases in which the defendant is a

first offender who has not been convicted of a crime of violence or an otherwise serious offense,”

and the “general appropriateness of imposing a term of imprisonment on a person convicted of a



                                              Page 27 of 30
       Case 1:16-cr-10343-ADB Document 1073 Filed 12/18/19 Page 28 of 30



crime of violence that results in serious bodily injury.” 28 U.S.C. § 994(j). Congress issued this

directive in the belief that “sentencing decisions should be designed to ensure that prison resources

are, first and foremost, reserved for those violent and serious criminal offenders who pose the most

dangerous threat to society,” and that “in cases of nonviolent and nonserious offenders, the interests

of society as a whole as well as individual victims of crime can continue to be served through the

imposition of alternative sentences, such as restitution and community service.” See Pub. L. No. 98-

473, § 239, 98 Stat. 1987, 2039 (1984) (set forth at 18 U.S.C. § 3551 note).

        Mike Babich is not a “violent and serious offender” who “pose[s] the most dangerous threat

to society.” He is needed at home to support his family and raise his children. Under these

circumstances, a sentence of home confinement, coupled with probation with a condition of rigorous

community service, is a serious, just punishment and “sufficient, but not greater than necessary to

comply with” the purposes of § 3553(a)(2).

        At the Court’s direction, Mike would, of course, be prepared to undertake any amount or type

of community service that the Court deems appropriate. We respectfully suggest that any sentence

provides for his working with organizations that help those affected by opioid misuse and abuse. Mike

is deeply sorry for his conduct, and committed to creating something positive from this awful

situation. He has hit rock bottom, but remains an engaging person with a powerful and cautionary

story to tell. In short, we ask that in conjunction with a period of home confinement, Mike be allowed

to pay his debt to society by giving his time, compassion, and experience to those most in need—

justice will be better served for all involved.

                                            CONCLUSION

        Mike Babich—a family man, hard worker, and generous friend—stands before this Court

contrite and having accepted full responsibility for his conduct. For the reasons stated, we respectively

submit that a sentence of home confinement coupled with probation and the condition that he



                                              Page 28 of 30
       Case 1:16-cr-10343-ADB Document 1073 Filed 12/18/19 Page 29 of 30



perform a rigorous program of community service is sufficient, but not greater than necessary, to

satisfy the purpose of sentencing.




       KING & SPALDING LLP                                      HOGAN LOVELLS
       Joseph Sedwick Sollers III                               William H. Kettlewell
       Mark A. Jensen                                           125 High Street
       Daniel C. Sale                                           Suite 2010
       1700 Pennsylvania Ave., NW                               Boston, MA 02110
       Washington, D.C. 20006                                   +1 617 371 1005
       +1 202 737 0500


                                 Attorneys for Defendant Michael Babich




                                            Page 29 of 30
       Case 1:16-cr-10343-ADB Document 1073 Filed 12/18/19 Page 30 of 30



                                 CERTIFICATE OF SERVICE

       I hereby certify that I served this document today by filing it using the Court’s CM / ECF

system, which automatically notifies the parties and counsel or record.




                                                              /s/ William H. Kettlewell
                                                              _________________________
                                                              William H. Kettlewell
                                                              (BBO No. 270320)




                                           Page 30 of 30
